United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-7074                                                 September Term, 2021
                                                                       1:21-cv-02547-TJK
                                                        Filed On: August 24, 2022
Ljubo Skrbic,

                Appellant

       v.

Board of La Renaissance Condominum,

                Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Katsas and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the amended brief. See Fed. R. App. P. 34(a)(2);
D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed April 18, 2022,
be affirmed. Appellant has not shown that the denial of leave to file his post-dismissal
document entitled “additional discoveries” was an abuse of discretion. See Berry v.
District of Columbia, 833 F.2d 1031, 1037 n.24 (D.C. Cir. 1987) (“A trial court’s
decisions with respect to the management of its docket are normally entitled to
deference.”). Additionally, appellant has provided no valid basis for default judgment or
damages.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                        Per Curiam

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk